',        Case 7:18-mj-08840-MRG Document 1 Filed 10/17/18 Page 1 of 2


     Approved
                                                    lRMAG 8840
                by, ~ ~ ~
                    Special Assistant United States Attorney

     Before:        THE HONORABLE MARTIN R . GOLDBERG
                    United States Magistrate Judge
                                                                     Q URIGINAL
                    Southern District of New York

                                                       -x
     UNITED STATES OF AMERICA                                    MISDEMEANOR
                                                                 COMPLAINT

                   -v-                                           Violation of

                                                                 NYVATL 511(1) (a)
     ASHLEY M. JEFFERSON
                                                                 COUNTY OF OFFENSE:
                  Defendant                                      ORANGE

                                                       -x

     SOUTHERN DISTRICT OF NEW YORK, ss.:

             BRAH I M EL I DR I SS I, be i ng d u ly sworn , deposes and says
     that he i s a Court Li a i son , as si gned to t he Un i ted States
     Mi l itary Academy , West Point , New York , and charges as
     f ol l ows :

                                    COUNT ONE

          On or about September 6, 2018, at the United States
     Military Academy, West Point, New York, within the special
     maritime and territorial jurisdiction ot the United States,
     in the Southern District of New York, ASHLEY JEFFERSON, the
     defendant, unlawfully, knowingly and willfully operated a
     motor vehicle upon a public road while knowing, or having
     reason to know, that her license to operate such motor
     vehicle in New York was suspended, revoked, or otherwise
     withdrawn by the commissioner, to wit, the defendant was
     observed operating her motor vehicle at Washington Gate and
     an investigation revealed that the defendant's state
     driver's license had been suspended.

         (New York Vehicle and Traffic Law, Section 511(1) (a))
      Case 7:18-mj-08840-MRG Document 1 Filed 10/17/18 Page 2 of 2


     The basis for the deponent's knowledge and for the
foregoing charges are, in part, as follows:

1.   I am a Court Li aison , assigned to the Provost Ma r sha l
Office , at t he Un i ted St a t e s Mili ta r y Acad e my , We s t Po int,
New Yo r k , which i s l ocat e d in t h e Southern Di st rict of New
York .

2. On or about September 6, 2018 at approximately 12:31
p.m., MP Officer, SPC Olson, was conducting Random Anti-
Terrorism Measures (RAMS) at Washington Gate, when the
defendant's vehicle was selected for a random search.

3. SPC Olson made contact with the driver, the defendant,
and conducted a check of her driver's license and the
results came back that the license was suspended.

4.  The defendant was issued a District Court Violation
Notice for operating a motor vehicle while license
suspended or revoked (DCVN number 7553156/SYl0).

WHEREFORE, deponent prays that the above-named defendant be
imprisoned or bailed, as the case may be.




                          ~ Court Liaison


Sworn to betore me this
17th day of October, 2018




                  . GOLDBERG
United States Ma · trate Judge
Southern District of New York
